Citation Nr: 1329342	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  03-11 299	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU) 
prior to October 19, 2010.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1967.
        
This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

The appeal was previously before the Board in May 2007, 
December 2009, December 2010, August 2011, and April 2013.  
Most recently, in an April 2013 decision, the Board 
dismissed the issue of entitlement to a TDIU from October 
19, 2010 as moot and remanded the issue of entitlement to a 
TDIU prior to October 19, 2010 for additional development.  
Thereafter, the Veteran's representative submitted a written 
request for withdrawal of the appeal discussed below to both 
the Board and the RO in August 2013.

A review of the Virtual VA and VBMS electronic claims files 
does not reveal any additional documents pertinent to the 
present appeal.


FINDING OF FACT

On August 22, 2013, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  
Withdrawal may be made by the Veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2012).  In 
the present case, the Veteran, through his authorized 
representative, withdrew this appeal in an August 2013 
written submission.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it dismissed. 


ORDER

The appeal is dismissed.



______________________________________________
SONJA A. MISHALANIE
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


